DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejections not addressed below are deemed withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3,6,8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over by EP 3,144,058 to Calyxia, (hereinafter “Calyxia”).
As discussed in the previous office action, Calyxia discloses a method for preparing solid microcapsules, comprising the following steps: 
a) under stirring, adding a composition C1 comprising at least one active ingredient to a polymeric composition C2, compositions C1 and C2 not being miscible with each other; after which an emulsion (E1) is obtained comprising droplets of composition C1 dispersed in composition C2; 
 b) under stirring, adding emulsion (E1) to a composition C3, compositions C2 and C3 not being miscible with each other, after which a double emulsion (E2) is obtained comprising droplets dispersed in composition C3;  
c) applying shear to emulsion (E2), after which a double emulsion (E3) is obtained comprising droplets of controlled size dispersed in composition C3;  and d) polymerizing composition C2, after which solid microcapsules are obtained dispersed in composition C3.   See the entire document, examples, claim 1.
The viscosity of composition C2 being between 500 mPas and 100000 mPas at 25 C, which is inclusive of the claimed viscosity.  See [0080].
Polymers and monomers suitable for compositions  C2 include, for example, polyesters and other polymers bearing various functional groups such as acrylates or epoxy groups.  See [0067-68], with vast majority of the disclosed polymers/monomers not carrying a urethane function. 
Among suitable monomers/polymers polyethhers, polyesters, and polyamines are expressly discloses as three members of a small genus of 11, thus making any of polyethers, polyesters or polyamines clearly envisaged from the small genus of disclosed suitable monomers/polymers.   
Composition C2 further comprises a crosslinking agent, and a  photoinitiator/ crosslinking catalyst.  See illustrative examples.

The viscosity of composition C3 being between 500 mPas and 100000 mPas at 25 C, as per [0109], which is inclusive of the claimed vicosity.
The amount of the crosslinking agent (hexanediol diacrylate) in C2  as disclosed in illustrative examples frully correspond to the claimed amount of the  crosslinking agent(s) relative to the total weight of said composition. 
In step c) controlled, homogenous shear is applied to emulsion (E2), said applied shear rate being between 1000s-1 and 100000s-1.   See, for example, [0102]. Disclosure of 1000s-1 makes the claimed limitation of less than 1000s-1 at least obvious as being patentable indistinguishable form the disclosed 1000s-1.  See also discussion of claim 5 in the previous office action, incorporated herein by reference. 
	The method further comprises  step d), which is a photopolymerization step whereby emulsion (E3)(which comprises a photoinitiator Darocure) as per illustrative examples and  is exposed to a light source capable of initiating the photopolymerization of composition C2. 
The composition C3 in illustrative examples is PAO -100, which necessarily comprises a fraction of polyolefinas with a molecular weight higher than 5000 g/mol. 
The reference further discloses a series of solid microcapsules, wherein each microcapsule comprises: a core comprising composition C1 as discussed above,  and a solid shell fully encapsulating the core on the periphery thereof, wherein the mean diameter of the microcapsules and  the thickness of the rigid shell fully correspond to the claimed.  See illustrative examples.
Compositions  comprising such series of solid microcapsules are further disclosed in illustrative examples.
The invention as claimed, therefore, is fully within the purview of  the disclosure of  Calyxia and choosing specifically claims components of compositions C2 from a list of expressly disclosed suitable components would have been at least obvious with reasonable expectation of success and in the absence of showing of unexpected results that can be attributed o the specifically claimed components of composition C2. 
Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Calyxa ibn combination with US PGPub 2010/0180995 to Teratani et al., (hereinafter “Teratani”).
The disclosure of Calyxa is discussed above.
Calyxa discloses polymerization step  that includes photoinitiation and compositions that comprise a photoinitiator.
However, the polymerization of illustrative examples and involves polymerization of acrylate functional compounds, and as such may be  conducted without photoinitation.  It is well known in the art that polymerization of acrylate functional compounds may be conducted by using thermally decomposable initiators and without a polymerization step that requires exposure to a light source.   See, for example, illustrative examples of Tratini in which acrylates and hexanediol  diacrylate  crosslinking agent are polymerized with a peroxide thermally decomposable initiator.  
Therefore, it would have been obvious to conduct polymerization of the compositions C2 using thermal decomposable initiators and without initiators and without exposure to a light source as a known alternative polymerization mechanism of cpolymerizable components used and disclosed by Calyxa with reasonable expectation of success. 
Claim(s) s 9 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0076843 to Jung et al., (hereinafter “Jung ‘843”).
As discussed in the previous office action, Jung ‘843 discloses microcapsules comprising a core containing an active components (the only requirement for composition C1).  The microcapsules comprise a shell and a core (comprising compositions corresp0onding to C1).  The average particles size disclosed in [0019] overlaps with the claimed particle diameter.  The diameter distribution disclosed in examples and, for example, in [0019-20] fully correspond to the claimed value.
The reference does not disclose the shell thickness, however, expressly discloses that the core is not less than 50 wt % of the microcapsule [0021].  Given similar densities of the core and the shell, and given the volume fraction of  the core of , for example, 50 wt %, the shell thickness for the particles with diameter of 10 um (radius 5 um),  (as per disclosure in [0019-20]) the shell thickness is necessarily and inherently correspond to the claimed “from 1 um” (as being above 1 um).  Similarly, for microspheres of diameter of 30 um (or 15 um radius)  (within the disclosure of Jung ‘843 [0019]) and core fraction of 50 %, the shell thickness would also be above 1.5 um. 
The particle size distribution is disclosed in the reference as span value and it could be as low as 0.1. The span value and standard deviation correlate to each other and the wider the span the greater is the standard deviation.  It is reasonable believed that for a very narrow span values as disclosed by Jung, the standard deviation of diameter distribution is inherently below a quite wide claim distribution of 50 %.  The burden is shifted to the applicants to provide factual evidence to the contrary.

The Jung ‘843 reference further discloses compositions comprising a series of the disclosed solid microcapsules .  See examples. 
The invention as claimed, therefore, is fully within the purview of the Jung ’84 reference and choosing to produce particle of any specific size and core/shell ratio within expressly disclosed ranges would have been obvious with reasonable expectation of success. 


Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive. With respect to  the rejection of claim as being anticipated by Calyxa, the applicants argue  that Calyxa does not anticipate the claimed invention since the components of compositions C2 are restricted to components not bearing a urethane group, while illustrative example of Calyxa utilize a urethane functional group bearing polymers. 
While the illustrative examples of Calyxa do utilize a urethane acrylate oligomer, as discussed above and in the previous office actions, Calyxa expressly discloses suitable monomers/polymers that do not bear urethane groups in [0067-68] and choosing one of expressly disclosed components would have been at least obvious with reasonable expectation of success.   Thus, the claimed invention, while may not be anticipated by any of the illustrative examples of Calyxa, are clearly at least obvious from expressed disclosure of the reference. 
The applicants further argue that “the inventors have surprisingly and unexpectedly found that it is possible under certain conditions to obtain biodegradable microcapsules from non-biodegradable materials, based on the selection of ingredients for composition C2.  One of ordinary skill in the art, on reading Calyxia, would not have a reasonable expectation of success in achieving a biodegradable microcapsule, nor would such a person expect that modifying the ingredients for composition C2 would result in a biodegradable microcapsule.”
It is noted, however, that none of the claims is limited to a biodegradable microcapsules.  The claimed composition C2 is claimed in such a broad scope of possible monomers and polymers, that is it quite clear that non-biodegradable micorcapsules are within the scope of the claimed invention.  In fact, the breath of the claimed C2 compositions is so broad that finding embodiments of C2 that lead to a biodegradable microcapsules would require undie experimentation.  
Illustrative example 1 of the instant application uses biodegradable polymer in C2 composition.  It is quite expected that a biodegradable microcapsule is achieved by using a biodegradable polymer for production of its shell and contrary to applicants assertion the polymer used to achieve abiodegradable microcapsule is not “a non-biodegradable material.”  
The applicants further argue that the Declaration filed with the response shows that “capsules were prepared with a composition C2 according to Calyxia, and specifically included 89% CN981 (which contains urethanes). As noted on p. 4 of the Declaration, the microcapsules were not readily biodegradable, as the biodegradation rate was 32% after 28 days”  while “capsules made with a composition 2 according to claim 1 of the present invention (which does not contain urethanes) were readily biodegradable, as they had a biodegradation rate of 61% after 28 days.”
As it appears, the showing of biodegradability for compositions according to the invention has nothing to do with the polymer/monomer bearing an urethane functional group.  The underlying polyester diacrylate CN 205 used in the illustrative embodiment 1 of the instant application is a “biodegradable” polymer (as evident from [0168] of US PGPub  2020/0038297.)  Utilizing a biodegradable underlying polymer is clearly expected to result in more biodegradable microcapsule shell.   Thus, in order to assert some unexpected results it would be appropriate to compare properties (such as biodegradability) of the underlying polymers.
To this point it is noted that in the listing of suitable C2 polymer components the applicants list polymers that are known to be biodegradable (such a polyesters base of lactic, valeric butyric acids, etc.).  Using a known biodegradable polymers, as discussed above, is expected to result in biodegradable microcapsule. 
It is further noted that biodegradability of microcapsule of example 3 of the instant application is 31 % (although measured at different conditions, but as per example 2 plateau reached just after a few hours), which is the same as in comparative example in the Declaration.
Therefore, the data in the Declaration or any data on the record fails to establish evidence of unexpected results (not to mention that the results are nowhere near to be commensurate in scope with extremely broad scope of the claimed).
With respect to the rejection of claims over Jung ‘843 the applicants argue that the reference “completely silent regarding the shell thickness or the standard deviation of the diameter distribution of the microcapsules” and that the claimed limitations are not necessarily present in the microcapsules of Jung ’84.
The examiner disagrees.  As discussed in the previous office action and above, the claimed shell thickness is necessarily exhibited by  some of microcapsules with density and core/shell ration within the disclosure of the Jung ’84 reference.
It is noted that the applicants do not disclose the shell thickness of the microcapsules obtained in the illustrative examples of the instant specification, but rather generically disclose this characteristic.  Some of he claimed shell thickness as claimed cannot be even obtained for the claimed diameter.  For example shell thickness of 20 um cannot be obtained for microcapsules of 30 um diameter (max claimed diameter) since two shell thicknesses exceed the entire diameter.  For a microcapsule of diameter 15 um, as in illustrative example, just a radius of 2 um would mean that the core comprises less than 40 % of microcapsule.   However, as calculated above, the microspheres that have shell thickness and the diameter corresponding to the claimed are within the disclosure of Jung ‘843.
With respect to the standard deviation, Jung expressly discloses D90-D10/D50 as low as 0.1. With such marrow span of particle sizes, the standard deviation is expected to be less than 50 % as discussed above.
The invention as claimed, thus, is still considered to be unpatentable over the disclosure of the cited prior art references. 



.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ